ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                  Willms v. OSF Healthcare System, 2013 IL App (3d) 120450




Appellate Court            GARY WILLMS, Plaintiff-Appellant, v. OSF HEALTHCARE
Caption                    SYSTEM., Defendant-Appellee.



District & No.             Third District
                           Docket No. 3-12-0450


Filed                      February 26, 2013
Rehearing denied           April 4, 2013


Held                       Plaintiff’s allegation that he was terminated from his position as
(Note: This syllabus       maintenance director at defendant’s nursing home in retaliation for the
constitutes no part of     fine assessed after he told an inspector from the Illinois Department of
the opinion of the court   Public Health that a sidewalk at the home had not been repaired
but has been prepared      according to the inspector’s order stated a claim under the Whistleblower
by the Reporter of         Act, since he had a reasonable belief a state regulation was violated and
Decisions for the          he told the inspector, regardless of the fact that the inspector learned of
convenience of the         the violation from another source.
reader.)


Decision Under             Appeal from the Circuit Court of Peoria County, No. 11-L-252; the Hon.
Review                     David J. Dubicki, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Ryan S. McCracken (argued) and Richard L. Steagall, both of Nicoara &
Appeal                     Steagall, of Peoria, for appellant.

                           L. Lee Smith and Ambrose V. McCall (argued), both of Hinshaw &
                           Culbertson LLP, of Peoria, for appellee.


Panel                      JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                           Justices Lytton and McDade concurred in the judgment and opinion.




                                              OPINION

¶1          The plaintiff, Gary Willms, a former employee of the defendant, OSF Healthcare System,
        alleged that he was terminated in violation of the Illinois Whistleblower Act (740 ILCS
        174/1 et seq. (West 2008)). The trial court granted OSF Healthcare’s motion to dismiss,
        finding that Willms’ communication with an Illinois Department of Public Health inspector
        was not a “disclosure” under the Whistleblower Act. Willms appealed.

¶2                                               FACTS
¶3           Since this was a dismissal on the pleadings, the facts are as alleged in Willms’ complaint.
        Willms was employed as the maintenance director at the OSF Saint Clare Home for nine
        years. The St. Clare Home was owned and operated by OSF Healthcare. Willms was in
        charge of maintenance for the St. Clare Home.
¶4           In 2007, an outside contractor was hired to install a sidewalk between an exit door of the
        St. Clare Home and a parking lot. An inspector with the Illinois Department of Public Health
        initially found that the sidewalk complied with health department regulations for handicap
        access. However, upon a return inspection in August 2008, the inspector told Willms that the
        sidewalk slope was about one inch too steep, and the inspector gave the facility until October
        24, 2008, to alter the slope. Willms asked an employee of the contractor who installed the
        sidewalk to measure the slope of the sidewalk. A laser measurement confirmed that the slope
        of the sidewalk was five-eighths of an inch too steep.
¶5           Willms informed Kelly McGrath, the administrator of the St. Clare Home, of the deadline
        and gave her a copy of the inspector’s report. Willms had the authority to do routine
        maintenance repairs, but his duties did not include major repairs or construction. Willms also
        informed McGrath that he had the sidewalk measured, and the inspector was correct that the
        slope was indeed too great. However, the sidewalk was not repaired by the deadline. When
        the inspector returned for a follow-up inspection on February 10, 2009, the inspector asked
        Willms whether the changes had been made to the sidewalk’s slope. Willms told the

                                                  -2-
       inspector that the alteration had not been made, and also confirmed that the slope of the
       sidewalk did indeed violate the regulations. In response, the inspector issued an order that
       sidewalk construction begin immediately. Construction on the sidewalk occurred on February
       25-26, 2009.
¶6         Thereafter, McGrath informed Willms that the Illinois Department of Public Health had
       assessed a $33,600 fine to the St. Clare Home for the failure to complete the sidewalk repair
       by the deadline of October 24, 2008. McGrath told Willms that the fine would cost either her
       or Willms a job. Willms’ employment was then terminated on March 13, 2009, and the
       termination letter stated that Willms’ termination was a direct result of poor performance
       related to the fine.
¶7         Willms filed suit, alleging that he was terminated in retaliation for the disclosure of
       information to a government agency in violation of the Illinois Whistleblower Act (740 ILCS
       174/1 et seq. (West 2008)). The alleged disclosures were that Willms told the inspector that
       the repair had not been done and also the confirmation that the sidewalk was in violation.
¶8         OSF Healthcare moved to dismiss the second amended complaint, pursuant to section
       2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2008)), contending that the
       complaint was insufficient as a matter of law because Willms did not make a “disclosure”
       under the Whistleblower Act. The trial court granted the motion to dismiss, with prejudice
       and without leave to refile.

¶9                                            ANALYSIS
¶ 10        Willms argues that his second amended complaint stated a cause of action under the
       Illinois Whistleblower Act. Willms contends that liability under the Whistleblower Act
       depends on an employee’s reasonable belief, not the knowledge of the governmental agency,
       i.e., there is no original source requirement. In granting the motion to dismiss, the trial court
       agreed with OSF Healthcare that there was no disclosure under the Whistleblower Act
       because the inspector had, or would have, discovered the violation on his own. We review
       de novo dismissals under section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615
       (West 2008)) for failure to state a claim. Kean v. Wal-Mart Stores, Inc., 235 Ill. 2d 351
       (2009).
¶ 11        Section 15 of the Whistleblower Act provides:
            “An employer may not retaliate against an employee for disclosing information to a
            government or law enforcement agency, where the employee has reasonable cause to
            believe that the information discloses a violation of a State or federal law, rule, or
            regulation.” 740 ILCS 174/15(b) (West 2008).
¶ 12        OSF Healthcare argues that Willms did not make a disclosure under the Whistleblower
       Act because the inspector discovered the noncompliant slope, and there was no allegation
       that Willms requested the inspection. Willms argues that since he reasonably believed there
       was a violation of a state regulation, and he disclosed that to the inspector, he was protected
       from employer retaliation under the Whistleblower Act, regardless of whether the inspector
       had acquired the same information elsewhere.


                                                 -3-
¶ 13        When interpreting a statute, we must ascertain and give effect to the legislative intent.
       Sardiga v. Northern Trust Co., 409 Ill. App. 3d 56 (2011). The best indicator of legislative
       intent is the statutory language, which must be interpreted as a whole and given an ordinary
       meaning. Sardiga, 409 Ill. App. 3d at 61-62. Black’s Law Dictionary defines “disclosure”
       as “[t]he act or process of making known something that was previously unknown; a
       revelation of facts.” Black’s Law Dictionary 531 (9th ed. 2009).
¶ 14        The language of the Whistleblower Act seems plain and consistent. If an employee had
       reasonable cause to believe there was a violation of a state or federal law, rule or regulation,
       and he disclosed that to a governmental agency, he is protected from any employer retaliation
       by the Whistleblower Act. The language focuses on the employee’s belief; the focus is not
       on what the government agency already knows or could discover. There is no language in the
       statute to support an interpretation that the employee’s disclosure has to be the first, or only,
       disclosure of the violation. If the legislature had intended to impose such a restriction, it
       could have imposed an original source requirement, as it did in the Illinois Whistleblower
       Reward and Protection Act. See 740 ILCS 175/4(e)(4)(B) (West 2008).
¶ 15        In this case, Willms’ allegations reveal that he told the inspector that the sidewalk was
       out of compliance and that it had not been repaired in accordance with the inspector’s order.
       Willms also alleged that he was terminated in retaliation for the fine assessed based on those
       disclosures. Interpreting the Whistleblower Act as a whole, and giving the language its
       ordinary meaning, Willms has alleged sufficient facts to state a claim under the
       Whistleblower Act. Thus, the trial court order granting OSF Healthcare’s motion to dismiss
       is reversed, and the cause is remanded for further proceedings consistent with this opinion.

¶ 16                                     CONCLUSION
¶ 17       The judgment of the circuit court of Peoria County is reversed and the cause is remanded.

¶ 18       Reversed and remanded.




                                                 -4-